DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to the amendment filed on 1/27/2022. Claims 1-20 are pending. Claims 1-6, 11, 14-16, 20, are amended. No claims have been added. No claims have been cancelled.

Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive. The applicant has argued “[a]nother problem with the current method is that there is too much well data and it is difficult to get current well information for the millions of wells that may or may not impact a specific leased area. Moreover, the well data may be stale (i.e., the status of old wells may need to be updated to reflect any changes that may have occurred)." Specification,   [06] (emphasis added). Applicant notes that processing too much well data for millions of wells is not feasible for a human using pen and paper as the Office stated.” The examiner respectfully disagrees. Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be . 

The applicant argues “It is not feasible for a human to mentally process data for millions of well with associated mineral rights and intersecting spacing units instantaneously and in real time.” The examiner disagrees with the characterization of the claimed invention. Applicant’s invention involves receiving land tract boundary data and spacing unit boundary data, parsing the data, converting the data into a standard format, generating standardized spacing unit information and legal description, computing a land tract polygon and spacing unit polygon, computing an intersection, and identifying mineral rights. Although this process could arguably be applied to large amounts of data, the applicant is merely claiming a handful of land tracts. That amount of data could easy be processed by a human with pen and paper. This can be seen in applicant’s own originally filed specification. “[04] Currently, drilling companies manually collect mineral rights owner's information and well information, and then manually identify the spacing units that intersect the impacted mineral holding. The division of interest is manually converted to a dollar amount by multiplying the division of interests by the current market value of well extracts and the volume extracted over a given period of time.” Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: Mere automation of manual processes. 

The applicant appears to argue on page 14-15 that the steps of the claim are integral to the claim. The examiner will merely respond by stating that the steps of the invention are the steps of the invention. However, limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include: Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular 
 
The applicant has argued that “The present claims recite a technical solution to a technical problem and a particular way to achieve a desired outcome, as opposed to merely claiming an idea of a solution or outcome.” The examiner respectfully disagrees. The applicant merely makes a general statement and then quotes claim limitations without specifically stating what the applicant views as the “particular way” as argued. Applicant’s arguments are not found persuasive.
The applicant has argued that “The claims, however, do not simply recite steps at a high level of generality as a generic processor performing generic computer function of processing data. Rather, the claims recite technical functionality involving...” The examiner respectfully disagrees. The applicant merely makes a general statement and then quotes claim limitations without specifically stating what the applicant views as the “technical functionality” as argued. The applicant then goes into what the technical implementation enables including more accurate data, the ability to derive royalty payments, and collection of financial data.” The applicant has not specifically addressed the concept of a “technical functionality,” but rather the possible use of the data. Applicant’s arguments are not found persuasive.

The applicant has argued that “Applicant notes that "[c]omponents or methods, such as measurement devices or techniques, that generate new data" can constitute an improvement in existing technology. MPEP § 2106.05(a)()(vi) (emphasis added). The MPEP states "[t]o show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method." MPEP § 2106.05(a)(J). Here, the claims recite how the server computing device/system aids the functionality, specifically, claim 1 recites...” The applicant merely makes a general statement and then quotes claim limitations without specifically stating what the applicant views as the “improvement in existing technology” as argued. Stating that the claims are an improvement to an existing technology by merely restating the claim language does not show what the improvement might be. Applicant’s arguments are not found persuasive.

The applicant has argued that the invention provides a clear improvement “The Specification describes, "[a]nother problem with the current method is that there is too much well data and it is difficult to get current well information for the millions of wells that may or may not impact a specific 

The applicant has argued the claims in view of Example 42. Claim 1 of Example 42 of the 2019 Subject Matter Eligibility Examples is not relevant to the claims here. Claim 1 of Example 42 involved a method of medical record keeping that allowed different parties to input changes to medical records of a patient in any format and the system converted the records to a standardized format and then sent out notifications to all parties that an update had been received and posted. The claim involved more than simply converting data into a standard format. Indeed, University of Florida Research Foundation, 

Applicant’s arguments, see page 24, filed 1/27/2022, with respect to the 112(b), second paragraph rejections have been fully considered and are persuasive.  The 112(b), second paragraph rejections of claims 1-10 have been withdrawn. 

Applicant’s arguments, see pages 24-27, filed 1/27/2022, with respect to the 102(a)(1) and 103 rejections have been fully considered in view of amendments and are persuasive.  After an updated search the previous art rejections have been updated below. 

Claim Objections
Claim 20 objected to because of the following informalities:  The 2nd receiving step is lacking proper punctuation. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of allocating interests in mineral rights holdings. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract 

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-10) is/are directed to a method, claim(s) (20) is/ are directed to a computer readable medium, and claims(s) (11-19) is/are directed to a server and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process. Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of receiving data, parsing data, generating data, computing data, defining data, determining data, and allocating which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually taking the data, making a determination about an area, and allocating an interest in mineral rights. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  With regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor, memory, website, database, and server are used to perform the steps of the invention.  The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (receiving, defining, determining, and allocating information). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, it is viewed that the specification sets forth an improvement in technology, but the claim itself does not reflect the disclosed improvement (doesn’t include components or steps of the invention that provide the improvement described in the specification).

For further clarification the Examiner points out that the claim(s) recite(s) receiving sets of boundary data, parsing documents, receiving rules for converting data, applying standardization, defining polygons, determining an intersection area, and allocating an interest in mineral rights which is viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a  which is the abstract idea steps of valuing an idea (allocating interests in mineral rights holdings) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. allocating interests in mineral rights holdings). Using a computer for receiving, parsing, applying, computing, defining, determining, and allocating the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to allocate interests in mineral rights holdings:
[03] When a drilling company operates wells on a leased area (i.e., spacing unit) that affects a mineral rights holding, the drilling company owes the owner of that mineral rights holding a royalty check. Sometimes there are numerous mineral rights owners in one leased area and there may be one or more wells in a leased area. Calculating the royalty for each mineral rights owner can be time consuming and tedious when there are numerous overlapping mineral rights holdings and wells. 
[04] Currently, drilling companies manually collect mineral rights owner's information and well information, and then manually identify the spacing units that intersect the impacted mineral holding. The division of interest is manually converted to a dollar amount by multiplying the division of interests by the current market value of well extracts and the volume extracted over a given period of time.


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

Claims 2, 3, 12, 13, recite limitations which further limit the claimed analysis of data by further defining the allocation of interests.

Claims 4, 14, recite limitations which further limit the claimed analysis of data by further defining the source of data.

Claims 6, 16, recite limitations which further limit the claimed analysis of data by further defining applying of the standardization.



Claims 5, 7-10, 15, 17-19 recite limitations which further limit the claimed analysis of data by further defining spacing unit and land tract unit information.

Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the land tract boundary data and spacing unit boundary data.  This is not a technical or technological problem but is rather in the realm of business or mineral rights and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

	[0115] CPU 12 may include one or more processors 13 such as, for example, a processor from one of the Intel, ARM, Qualcomm, and AMD families of microprocessors. In some embodiments, processors 13 may include specially designed hardware such as application- specific integrated circuits (ASICs), electrically erasable programmable read-only memories (EEPROMs), field-programmable gate arrays (FPGAs), and so forth, for controlling operations of computing device 10. In a particular aspect, a local memory 11 (such as non-volatile random- access memory (RAM) and/or read-only memory (ROM), including for example one or more levels of cached memory) may also form part of CPU 12. However, there are many different ways in which memory may be coupled to system 10. Memory 11 may be used for a variety of purposes such as, for example, caching and/or storing data, programming instructions, and the like. It should be further appreciated that CPU 12 may be one of a variety of system-on-a-chip (SOC) type hardware that may include additional hardware such as memory or graphics processing chips, such as a QUALCOMM SNAPDRAGONTM or SAMSUNG EXYNOSTM CPU as are becoming increasingly common in the art, such as for use in mobile devices or integrated devices. 
[0116] As used herein, the term "processor" is not limited merely to those integrated circuits referred to in the art as a processor, a mobile processor, or a microprocessor, but broadly refers to a microcontroller, a microcomputer, a programmable logic controller, an application-specific integrated circuit, and any other programmable circuit.

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


The prior art Agnew et al. (US 8209265 B1), Allison (US 20150228025 A1), Justice (US 20110087711 A1), Colvin et al. (US 20150361767 A1), Hejny et al. (US 20160140677 A1) disclose a processor, memory, website, database, and server in at least, Agnew (Fig. 1, 2, col. 4, lines 4-15, col. 2,  

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-7, 9, 11-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hejny et al. (US 20160140677 A1) in view of Bateman et al. (US 20150286630 A1).

Regarding claim 1, Hejny teaches 
A computer-implemented data processing method for processing a request to generate a report attributing interests in minerals that may be extracted from a land tract (¶ 24-25, In some embodiments, the system 100 has a reporting system 106 and a division order generation system 108 connected to the business logic 104. The reporting system 106 permits users to access or view reports based on data retrieved through the business logic 104. In some embodiments, the reporting system 106 generates the reports, and in other embodiments, the reports are requested from the business logic 104, which generates the reports. ¶ 38, System users who contact landowners or rights holders for things such as obtaining mineral rights leases, contracts, rights-of-way, affidavits, releases or other documents may enter notes into the contact managements system 220 discussing communication or negotiations with the landowners or rights holders. ¶ 40, 51-53, 6, 62), the computer-implemented data processing method comprising calculating allocation based on land tract boundary data and spacing unit boundary data associated with the land tract (¶ 37, In some embodiments, the platform 202 also includes a billing management system 218. Vendors associated with a project can enter billing and cost invoices through the billing management system 218, which automatically allocates costs by the geographic location and allow for reports to be run on expenses by geographic location. The billing management system 218 contains tools that have oil and gas specific data fields and provides tracking of costs that can be shared with any partners in the development of a given region. Additionally, vendors such as seismic companies, surveyors environmental personnel, regulatory personnel, construction vendors, trucking companies, water providers, and the like, can enter invoices or summaries of their costs. The vendor data is submitted through the billing management system 218, where it is allocated to 

receiving, in a memory of the server computing device, land tract boundary data and spacing unit boundary data from a plurality of data sources (¶ 6-8, An embodiment system includes a network interface, a processor connected to the network interface and a non-transitory computer readable medium connected to the processor. The non-transitory computer readable medium has stored thereon instructions that, when executed, cause the processor to receive executed lease data for mineral rights leases on associated first land parcels, generate first map data according to the executed lease data, and send the first map data through the network interface to a client application for display to a first user at a first remote terminal. The non-transitory computer readable medium further has stored thereon instructions that cause the processor to receive, from the first remote terminal, data for a proposed division order boundary, determine one or more of the first land parcels having boundaries that at least 

automatically computing, in a processor of the server computing device, based on the received land tract boundary data and spacing unit boundary data, a land tract polygon and a spacing unit polygon, the land tract and spacing unit polygons representing geo-located areas bounding a land tract and a spacing unit respectively, the geo-located areas defined in accordance with one or more of a latitude boundary, a longitude boundary, and a distance measurement (¶ 38, In some embodiments, the platform 202 also includes a contact management system 220, which provides a portal for maintaining and sharing customer contact information for contact relations management. The land ownership data, as well as publicly available information, is used to populate a data set of landowners in a given project area. System users who contact landowners or rights holders for things such as obtaining mineral rights leases, contracts, rights-of-way, affidavits, releases or other documents may enter notes into the contact managements system 220 discussing communication or negotiations with the landowners or rights holders. The contact management system 220 tracks costs such as bonuses, delay rentals, royalty percentages, considerations for contracts, and the like, by geographic tract. In some embodiments, the contact management system tracks the geographic tracts using a tax parcel identification number issued by a local tax authority, and in other embodiments, may also use a standardized identifier to avoid 

automatically computing, in the processor, an intersection area defined in common between the land tract polygon and the spacing unit polygon (¶ 6-8, A method according to an embodiment includes receiving, at a service portal, executed lease data for mineral rights leases on associated first land parcels, generating first map data according to the executed lease data, and sending the first map data through a network interface to a client application for display to a first user at a first remote terminal. 

and identifying in real time interests in mineral rights in the bounded land tract based at least partly on the intersection area, an expectation factor, and an allocation factor attributable to at least one of a plurality of contributing sources associated with the minerals that may be extracted from the bounded land tract (¶ 41-43, As ownership is certified, typically by an attorney's opinion having ownership summaries that are entered through the research management system 216, the system 200 associates the relevant landowner and lease information with the division. The system 200 creates joint 

Hejny does not specifically teach the standardization of legal documentation as claimed. 

However, Bateman teaches 
wherein the land tract boundary data and spacing unit boundary data comprise one or more documents in a variety of formats (¶ 23, Further, some embodiments facilitate re-use of analyses and collaboration between system users by translating conveyance records into (and in some cases from) a standardized format, such that different, otherwise inoperable systems may exchange data about mineral rights. That said, not all embodiments necessarily provide all of these benefits, as several 

wherein the one or more documents include text suggestive of a legal description of mineral rights (¶ 51-53, In some cases, the documents may be multi-page printable document format (PDF) documents that depict legally operative conveyances of interests in real property. Examples include wills, leases, deeds, easements, deeds of trust, and the like. In some cases, such documents may include text defining parties, such as prose describing a “grantor” conveying an interest (e.g., “John Doe (hereinafter ‘Seller’)”; prose describing a grantee (e.g., “Mary Smith (hereinafter ‘Buyer’)”); prose describing a date of conveyance (e.g., “effective Mar. 23, 2001”); prose describing what is being conveyed, like an interest in land (e.g., a fee simple, leasehold, mineral rights, easement, etc.); and prose describing the land at issue (e.g., the metes and bounds, lot number, or latitude and longitude coordinates of vertices of a bounding polygon). In some cases, the documents may be a collection of images obtained with a mobile application described below.  ¶ 23, 38); 

automatically parsing, in a processor of the server computing device, the one or more documents by searching for a predetermined set of words to identify spacing unit information and the legal description of mineral rights in the land tract (¶ 51-53, In some cases, the documents may be multi-page printable document format (PDF) documents that depict legally operative conveyances of interests in real property. Examples include wills, leases, deeds, easements, deeds of trust, and the like. In some cases, such documents may include text defining parties, such as prose describing a “grantor” conveying an interest (e.g., “John Doe (hereinafter ‘Seller’)”; prose describing a grantee (e.g., “Mary Smith (hereinafter ‘Buyer’)”); prose describing a date of conveyance (e.g., “effective Mar. 23, 2001”); prose describing what is being conveyed, like an interest in land (e.g., a fee simple, leasehold, mineral rights, easement, etc.); and prose describing the land at issue (e.g., the metes and bounds, lot number, or latitude and longitude coordinates of vertices of a bounding polygon). In some cases, the documents may be a collection of images obtained with a mobile application described below. ¶ 38, 41-46, 55, 67);

receiving, at the server computing device, respective rules for automatically converting the variety of formats into a standard format (¶ 23, Further, some embodiments facilitate re-use of analyses and collaboration between system users by translating conveyance records into (and in some cases from) a standardized format, such that different, otherwise inoperable systems may exchange data about mineral rights. That said, not all embodiments necessarily provide all of these benefits, as several independently useful inventions are described, e.g., some systems may facilitate re-use of analyses without implementing language processing models, or vice versa, and some embodiments may provide other distinct advantages, which is not to suggest that any other feature described herein may not also be omitted in some embodiments. ¶ 69-72, In some embodiments, the language processing models may include a language processing model based, at least in part, on hand-coded rules. Examples of such rules may include regular expressions (e.g., look for the text “hereby referred to as Grantor,” extract the 

applying, by the server computing device using the respective rules, standardization to the spacing unit information and the legal description of mineral rights in the land tract to generate standardized spacing unit information and standardized legal description of mineral rights in the land tract (¶ 51-53, In some cases, the documents may be multi-page printable document format (PDF) documents that depict legally operative conveyances of interests in real property. Examples include wills, leases, deeds, easements, deeds of trust, and the like. In some cases, such documents may include text defining parties, such as prose describing a “grantor” conveying an interest (e.g., “John Doe (hereinafter 

automatically computing, in a processor of the server computing device, based on the standardized spacing unit information and the standardized legal description of mineral rights in the land tract, a land tract polygon and a spacing unit polygon (¶ 23, FIG. 1 illustrates a computing environment 100 having a mineral-rights management system 108 configured, in some cases, to facilitate re-use and sharing of analyses of mineral rights and, in some cases, to expedite such analyses by programmatically extracting some or all of conveyance records from unstructured text documents. In some cases, such extractions may be based on a natural language processing (NLP) language model selected according to a jurisdiction in which land at issue is disposed, a selection which is expected to yield relatively accurate extractions according to models trained on terminology used in various jurisdictions. Extracted information may be presented in a manner that expedites review and revision by a human reviewer, e.g., with links to excerpts or relevant portions of governing documents. Further, some embodiments facilitate re-use of analyses and collaboration between system users by translating conveyance records into (and in some cases from) a standardized format, such that different, otherwise inoperable systems may exchange data about mineral rights. That said, not all embodiments necessarily provide all of these benefits, as several independently useful inventions are described, e.g., some systems may facilitate re-use of analyses without implementing language processing models, or vice versa, and some embodiments may provide other distinct advantages, which is not to suggest that any other feature 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hejny to include/perform the standardization of legal documentation as claimed, as taught/suggested by Bateman. This known technique is applicable to the system of Hejny as they both share characteristics and capabilities, namely, they are directed to real property rights management systems. One of ordinary skill in the art would have recognized that applying the known technique of Bateman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bateman to the teachings of Hejny would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such standardization features into similar systems. Further, applying the standardization of legal documentation as claimed would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the ability to collect and manage the given data in an understandable format.	

Regarding claims 2, 12, Hejny teaches wherein allocating the interest comprises determining a royalty payment based at least partly on the intersection area, the expected royalty rate, and the allocation factor attributable to the at least one of the plurality of contributing sources associated with the mineral rights (¶ 19, 24, 37, 38, 40-44, 55, 58, 61, 66, 67, Hejny discloses payment decks, revenue decks, and royalty payments).

Regarding claims 3, 13, Hejny teaches allocating the interests in mineral rights based on a mineral acreage representing an area within the land tract that is associated with mineral contribution (¶ 32, For example, ownership information such as document type, book, page, instrument date, recordation date, grantor, grantee, acreage, legal description, conveyance notes or abstractor comments may be entered as part of parcel ownership or rights conveyance research. ¶ 18-19, 26, 35-38, 6-7, 42, 60, 61, 40).

Regarding claims 4, 14, Hejny teaches wherein the plurality of data sources includes at least two of: a website, a government land records data database, a crowd-sourced land records database (¶ 30, 32, 35, 36, 49). Also taught by Bateman (¶ 35, 57, 52). 

Regarding claims 5, 15, Hejny teaches wherein the spacing unit information comprises spacing unit text the spacing unit text including at least a legal description defining a geo-located spatial area (¶ 31-32, 35, 51-53). Also taught by Bateman (¶ 35, 57, 52).

Regarding claims 6, 16, Hejny teaches wherein applying standardization to the spacing unit information comprises generating a geospatial polygon based at least in part on the geo-located spatial area (¶ 22, 38-40, 7, 8, 56-60, 68). Also taught by Bateman (¶ 35, 56, 59, 100, 57, 52).

Regarding claims 7, 17, Hejny teaches wherein the spacing unit polygon comprises a modified spacing unit polygon based on applying a quarter call, the quarter call defining a geospatial portion of the geo-located area bounding the spacing unit (abstract, ¶ 6-8, 18, 21, 57, 66-68, Hejny teaches divisions of the geographical areas). 

Regarding claims 9, 19, Hejny teaches wherein the land tract polygon comprises a modified land tract polygon based on applying a quarter call, the quarter call defining a geospatial portion of the geo-located area bounding the land tract (abstract, ¶ 6-8, 18, 21, 57, 66-68, Hejny teaches divisions of the geographical areas).

Regarding claim 11, Hejny teaches 
a processor (¶ 6, 62, 66); 
a memory including instructions, the instructions when executed in the processor causing operations (¶ 6-8,6, 63, 66):

receiving, in the memory, a set of land tract boundary data and a set of spacing unit boundary data from a plurality of land tract data sources (¶ 6-8, An embodiment system includes a network interface, a processor connected to the network interface and a non-transitory computer readable medium connected to the processor. The non-transitory computer readable medium has stored thereon instructions that, when executed, cause the processor to receive executed lease data for mineral rights 

defining, in the processor, based on standardizing the sets of land tract boundary data and spacing unit boundary data, a land tract polygon and a spacing unit polygon, the land tract and spacing unit polygons representing geo-located areas bounded by a land tract and a spacing unit respectively (¶ 38, In some embodiments, the platform 202 also includes a contact management system 220, which provides a portal for maintaining and sharing customer contact information for contact relations management. The land ownership data, as well as publicly available information, is used to populate a data set of landowners in a given project area. System users who contact landowners or rights holders for things such as obtaining mineral rights leases, contracts, rights-of-way, affidavits, releases or other documents may enter notes into the contact managements system 220 discussing communication or negotiations with the landowners or rights holders. The contact management system 220 tracks costs 

determining, in the processor, an intersection area defined in common between the land tract polygon and the spacing unit polygon (¶ 6-8, A method according to an embodiment includes receiving, at a service portal, executed lease data for mineral rights leases on associated first land parcels, generating first map data according to the executed lease data, and sending the first map data through a network interface to a client application for display to a first user at a first remote terminal. The method further includes receiving, from the first remote terminal, data for a proposed division order boundary, determining one or more of the first land parcels having boundaries that at least partly overlap the proposed division order boundary, generating division order data related to portions of the one or more first land parcels, and sending the division order data to the first remote terminal for display to the user., ¶ 57, The system receives a user created proposed division order boundary in block 408. In some embodiments, the user drags a box, creates a polygon, or otherwise indicates a boundary of the proposed division order in the interface of the client application, and the client application sends the boundary data to the system. The boundary data is, for example, coordinates defining a closed region and is stored in the data storage system. In block 410, deeds or parcels relevant to the division order are determined. In some embodiments, the division order generation system determines any parcels falling within or overlapping the proposed division order boundaries. In block 412, parcel portions for the proposed division order are determined. The division order generation system determines whether each parcel overlapping the proposed division order falls completely within the proposed division order. For parcels that only partially overlap the proposed division order, the division order generation system determines what percentage, or what portions of the parcel, overlap the proposed division order, and uses that information to determine the decimal interest for the division order. ¶ 60, 66, abstract, Fig. 5); 

and allocating in real time an interest in mineral rights based at least partly on the intersection area, an expected royalty rate, and an allocation factor attributable to at least one of a plurality of contributing sources associated with the mineral right (¶ 41-43, As ownership is certified, typically by an attorney's opinion having ownership summaries that are entered through the research management system 216, the system 200 associates the relevant landowner and lease information with the division. The system 200 creates joint interest billing and revenue decks for the division according to parameters of the division order and the associated landowner and lease data. The billing and revenue decks list the obligations and expenses related to the division so that payments can be determined and tracked and also list the landowners, rights holders or business entities that have an interest in the division such as a working, non-operating working, royalty, overriding royalty interest, or the like., ¶ 21-23, It has been determined that an automated system that uses a real time mapping system showing lease parcels and related information provides information to operators more efficiently than past systems. Additionally, such a real time mapping system can permit a user to draw proposed divisions, in real time, so that the leases and relevant obligations for a proposed division can be analyzed before formalizing the division. This permits an operator to identify a division layout or boundary that includes objectionable or inefficient leases. The operator can adjust or move division boundaries to improve the economic and production efficiencies of divisions. It should be understood that references to mapping in real time are not limited instantaneous mapping or updating, but are intended to include near real time mapping, or updating a map with any new data on a regular basis or at regularly specified intervals such as 5 or 10 minutes, or less. 19, 53-55, 58).

Hejny does not specifically teach the standardization of legal documentation as claimed. 

However, Bateman teaches 
wherein the land tract boundary data and spacing unit boundary data comprise one or more documents in a variety of formats (¶ 23, Further, some embodiments facilitate re-use of analyses and 

wherein the one or more documents include text suggestive of a legal description of mineral rights (¶ 51-53, In some cases, the documents may be multi-page printable document format (PDF) documents that depict legally operative conveyances of interests in real property. Examples include wills, leases, deeds, easements, deeds of trust, and the like. In some cases, such documents may include text defining parties, such as prose describing a “grantor” conveying an interest (e.g., “John Doe (hereinafter ‘Seller’)”; prose describing a grantee (e.g., “Mary Smith (hereinafter ‘Buyer’)”); prose describing a date of conveyance (e.g., “effective Mar. 23, 2001”); prose describing what is being conveyed, like an interest in land (e.g., a fee simple, leasehold, mineral rights, easement, etc.); and prose describing the land at issue (e.g., the metes and bounds, lot number, or latitude and longitude coordinates of vertices of a 

automatically parsing, in the processor, the one or more documents by searching for a predetermined set of words to identify spacing unit information and the legal description of mineral rights in the land tract (¶ 51-53, In some cases, the documents may be multi-page printable document format (PDF) documents that depict legally operative conveyances of interests in real property. Examples include wills, leases, deeds, easements, deeds of trust, and the like. In some cases, such documents may include text defining parties, such as prose describing a “grantor” conveying an interest (e.g., “John Doe (hereinafter ‘Seller’)”; prose describing a grantee (e.g., “Mary Smith (hereinafter ‘Buyer’)”); prose describing a date of conveyance (e.g., “effective Mar. 23, 2001”); prose describing what is being conveyed, like an interest in land (e.g., a fee simple, leasehold, mineral rights, easement, etc.); and prose describing the land at issue (e.g., the metes and bounds, lot number, or latitude and longitude coordinates of vertices of a bounding polygon). In some cases, the documents may be a collection of images obtained with a mobile application described below. ¶ 38, 41-46, 55, 67);

receiving respective rules for automatically converting the variety of formats into a standard format (¶ 23, Further, some embodiments facilitate re-use of analyses and collaboration between system users by translating conveyance records into (and in some cases from) a standardized format, such that different, otherwise inoperable systems may exchange data about mineral rights. That said, not all embodiments necessarily provide all of these benefits, as several independently useful inventions are described, e.g., some systems may facilitate re-use of analyses without implementing language processing models, or vice versa, and some embodiments may provide other distinct advantages, which is not to suggest that any other feature described herein may not also be omitted in some 

applying, using the respective rules, standardization to the spacing unit information and the legal description of mineral rights in the land tract to generate standardized spacing unit information and standardized legal description of mineral rights in the land tract (¶ 51-53, In some cases, the documents may be multi-page printable document format (PDF) documents that depict legally operative 

defining, in the processor, based on the standardized spacing unit information and the standardized legal description of mineral rights in the land tract, a land tract polygon and a spacing unit polygon (¶ 23, FIG. 1 illustrates a computing environment 100 having a mineral-rights management system 108 configured, in some cases, to facilitate re-use and sharing of analyses of mineral rights and, in some cases, to expedite such analyses by programmatically extracting some or all of conveyance records from unstructured text documents. In some cases, such extractions may be based on a natural language processing (NLP) language model selected according to a jurisdiction in which land at issue is disposed, a selection which is expected to yield relatively accurate extractions according to models trained on terminology used in various jurisdictions. Extracted information may be presented in a manner that expedites review and revision by a human reviewer, e.g., with links to excerpts or relevant portions of governing documents. Further, some embodiments facilitate re-use of analyses and collaboration between system users by translating conveyance records into (and in some cases from) a standardized format, such that different, otherwise inoperable systems may exchange data about mineral rights. That said, not all embodiments necessarily provide all of these benefits, as several independently useful 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hejny to include/perform the standardization of legal documentation as claimed, as taught/suggested by Bateman. This known technique is applicable to the system of Hejny as they both share characteristics and capabilities, namely, they are directed to real property rights management systems. One of ordinary skill in the art would have recognized that applying the known technique of Bateman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bateman to the teachings of Hejny would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such standardization features into similar systems. Further, applying the standardization of legal documentation as claimed would have been recognized by those of ordinary 

Regarding claim 20, Hejny teaches 
A non-transitory machine readable medium storing processor- executable instructions, the instructions when executed in a processor causing operations (¶ 6, 62, 63, 66):

receiving, in the memory, a set of land tract boundary data and a set of spacing unit boundary data from a plurality of land tract data sources (¶ 6-8, An embodiment system includes a network interface, a processor connected to the network interface and a non-transitory computer readable medium connected to the processor. The non-transitory computer readable medium has stored thereon instructions that, when executed, cause the processor to receive executed lease data for mineral rights leases on associated first land parcels, generate first map data according to the executed lease data, and send the first map data through the network interface to a client application for display to a first user at a first remote terminal. The non-transitory computer readable medium further has stored thereon instructions that cause the processor to receive, from the first remote terminal, data for a proposed division order boundary, determine one or more of the first land parcels having boundaries that at least partly overlap the proposed division order boundary, generate division order data related to portions of the one or more first land parcels, and send the division order data to the first remote terminal for display to the first user. ¶ 19, In many instances, leases are executed with rights holders before divisions are identified. A lease will generally contain a number of contractual clauses that will restrict or allow certain activities with the mineral estate and in some cases require that certain monetary payments be made in exchange for certain rights and state deadlines for payment. The leases are then analyzed to 

defining, in the processor, based on standardizing the sets of land tract boundary data and spacing unit boundary data, a land tract polygon and a spacing unit polygon, the land tract and spacing unit polygons representing geo-located areas bounded by a land tract and a spacing unit respectively (¶ 38, In some embodiments, the platform 202 also includes a contact management system 220, which provides a portal for maintaining and sharing customer contact information for contact relations management. The land ownership data, as well as publicly available information, is used to populate a data set of landowners in a given project area. System users who contact landowners or rights holders for things such as obtaining mineral rights leases, contracts, rights-of-way, affidavits, releases or other documents may enter notes into the contact managements system 220 discussing communication or negotiations with the landowners or rights holders. The contact management system 220 tracks costs such as bonuses, delay rentals, royalty percentages, considerations for contracts, and the like, by geographic tract. In some embodiments, the contact management system tracks the geographic tracts using a tax parcel identification number issued by a local tax authority, and in other embodiments, may also use a standardized identifier to avoid nonstandard identification formats or duplicate tax identification numbers. Thus, multiple, users or departments may see a running history of notes and negotiations for contacts made with a given landowner. Field landmen, company or in-house landmen, midstream negotiators, attorneys, surface negotiators, lease analysts, and the like may have access to all, or a portion of, the contact notes to ensure accurate reporting of obligations and streamline the flow of landowner contact and negotiation. Any applicable data set may be exported into a spreadsheet or other report type. ¶ 57, The system receives a user created proposed division order boundary in block 408. In some embodiments, the user drags a box, creates a polygon, or otherwise indicates a boundary 

determining, in the processor, an intersection area defined in common between the land tract polygon and the spacing unit polygon (¶ 6-8, A method according to an embodiment includes receiving, at a service portal, executed lease data for mineral rights leases on associated first land parcels, generating first map data according to the executed lease data, and sending the first map data through a network interface to a client application for display to a first user at a first remote terminal. The method further includes receiving, from the first remote terminal, data for a proposed division order boundary, determining one or more of the first land parcels having boundaries that at least partly overlap the proposed division order boundary, generating division order data related to portions of the one or more first land parcels, and sending the division order data to the first remote terminal for display to the user., ¶ 57, The system receives a user created proposed division order boundary in block 408. In some embodiments, the user drags a box, creates a polygon, or otherwise indicates a boundary of the proposed division order in the interface of the client application, and the client application sends the 

and allocating, in real time, an interest in mineral rights based at least partly on the intersection area, an expected royalty rate, and an allocation factor attributable to at least one of a plurality of contributing sources associated with the mineral right (¶ 41-43, As ownership is certified, typically by an attorney's opinion having ownership summaries that are entered through the research management system 216, the system 200 associates the relevant landowner and lease information with the division. The system 200 creates joint interest billing and revenue decks for the division according to parameters of the division order and the associated landowner and lease data. The billing and revenue decks list the obligations and expenses related to the division so that payments can be determined and tracked and also list the landowners, rights holders or business entities that have an interest in the division such as a working, non-operating working, royalty, overriding royalty interest, or the like., ¶ 21-23, It has been determined that an automated system that uses a real time mapping system showing lease parcels and related information provides information to operators more efficiently than past systems. Additionally, such a real time mapping system can permit a user to draw proposed divisions, in real time, so that the leases and relevant obligations for a proposed division can be analyzed before formalizing the division. 

Hejny does not specifically teach the standardization of legal documentation as claimed. 

However, Bateman teaches wherein the land tract boundary data and spacing unit boundary data comprise one or more documents in a variety of formats (¶ 23, Further, some embodiments facilitate re-use of analyses and collaboration between system users by translating conveyance records into (and in some cases from) a standardized format, such that different, otherwise inoperable systems may exchange data about mineral rights. That said, not all embodiments necessarily provide all of these benefits, as several independently useful inventions are described, e.g., some systems may facilitate re-use of analyses without implementing language processing models, or vice versa, and some embodiments may provide other distinct advantages, which is not to suggest that any other feature described herein may not also be omitted in some embodiments. ¶ 38-41, In some cases, the server 114 may be further operative to export records documenting ownership in a standardized format, or translation from a standardized format to formats suitable for various client side systems. Some embodiments may be configured to export title flows into various land management platforms or into oil and gas accounting platforms, e.g., as entries corresponding to a division order indicating allocations to various royalty interest holders, or as a segment of a title opinion, for instance, with ownership 

wherein the one or more documents include text suggestive of a legal description of mineral rights (¶ 51-53, In some cases, the documents may be multi-page printable document format (PDF) documents that depict legally operative conveyances of interests in real property. Examples include wills, leases, deeds, easements, deeds of trust, and the like. In some cases, such documents may include text defining parties, such as prose describing a “grantor” conveying an interest (e.g., “John Doe (hereinafter ‘Seller’)”; prose describing a grantee (e.g., “Mary Smith (hereinafter ‘Buyer’)”); prose describing a date of conveyance (e.g., “effective Mar. 23, 2001”); prose describing what is being conveyed, like an interest in land (e.g., a fee simple, leasehold, mineral rights, easement, etc.); and prose describing the land at issue (e.g., the metes and bounds, lot number, or latitude and longitude coordinates of vertices of a bounding polygon). In some cases, the documents may be a collection of images obtained with a mobile application described below.  ¶ 23, 38); 

automatically parsing, in the processor, the one or more documents by searching for a predetermined set of words to identify spacing unit information and the legal description of mineral rights in the land tract (¶ 51-53, In some cases, the documents may be multi-page printable document format (PDF) documents that depict legally operative conveyances of interests in real property. Examples include wills, leases, deeds, easements, deeds of trust, and the like. In some cases, such documents may include text defining parties, such as prose describing a “grantor” conveying an interest (e.g., “John Doe (hereinafter ‘Seller’)”; prose describing a grantee (e.g., “Mary Smith (hereinafter ‘Buyer’)”); prose describing a date of conveyance (e.g., “effective Mar. 23, 2001”); prose describing what is being conveyed, like an interest in land (e.g., a fee simple, leasehold, mineral rights, easement, etc.); and 

receiving respective rules for automatically converting the variety of formats into a standard format  (¶ 23, Further, some embodiments facilitate re-use of analyses and collaboration between system users by translating conveyance records into (and in some cases from) a standardized format, such that different, otherwise inoperable systems may exchange data about mineral rights. That said, not all embodiments necessarily provide all of these benefits, as several independently useful inventions are described, e.g., some systems may facilitate re-use of analyses without implementing language processing models, or vice versa, and some embodiments may provide other distinct advantages, which is not to suggest that any other feature described herein may not also be omitted in some embodiments. ¶ 69-72, In some embodiments, the language processing models may include a language processing model based, at least in part, on hand-coded rules. Examples of such rules may include regular expressions (e.g., look for the text “hereby referred to as Grantor,” extract the closest preceding proper noun, and designate the field “grantor” as equal to the extracted value in a record for the instrument), nested if-then-else statements (e.g., decision trees), and/or other rules. ¶ 36-38, In some cases, the server 114 may send client computing platform(s) 102 instructions to depict one or more of various representations of the resulting conveyance records and violations of ownership graph rules, such as those shown in FIGS. 2 and 3. In some embodiments, user edits to the ownership graph may be received, e.g., to correct an incorrect extraction of the type of a conveyance. In response, the server 114 may update the corresponding records, the ownership graph validity rules may be re-run, and instructions to display an updated view, possibly clearing indications that rules were violated, may be sent to the client device 102. In some cases, the server 114 may be further operative to export records 

applying, using the respective rules, standardization to the spacing unit information and the legal description of mineral rights in the land tract to generate standardized spacing unit information and standardized legal description of mineral rights in the land tract (¶ 51-53, In some cases, the documents may be multi-page printable document format (PDF) documents that depict legally operative conveyances of interests in real property. Examples include wills, leases, deeds, easements, deeds of trust, and the like. In some cases, such documents may include text defining parties, such as prose describing a “grantor” conveying an interest (e.g., “John Doe (hereinafter ‘Seller’)”; prose describing a grantee (e.g., “Mary Smith (hereinafter ‘Buyer’)”); prose describing a date of conveyance (e.g., “effective Mar. 23, 2001”); prose describing what is being conveyed, like an interest in land (e.g., a fee simple, leasehold, mineral rights, easement, etc.); and prose describing the land at issue (e.g., the metes and bounds, lot number, or latitude and longitude coordinates of vertices of a bounding polygon). In some cases, the documents may be a collection of images obtained with a mobile application described below. ¶ 23, 36-38, 41-46, 55, 67, 69-72); 

defining, in the processor, based on the standardized spacing unit information and the standardized legal description of mineral rights in the land tract (¶ 23, FIG. 1 illustrates a computing environment 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hejny to include/perform the standardization of legal documentation as claimed, as taught/suggested by Bateman. This known technique is applicable to the system of Hejny as they both share characteristics and capabilities, namely, they are directed to real property rights management systems. One of ordinary skill in the art would have recognized that applying the known technique of Bateman would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Bateman to the teachings of Hejny would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such standardization features into similar systems. Further, applying the standardization of legal documentation as claimed would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the ability to collect and manage the given data in an understandable format.	

Claim 8, 10, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hejny et al. (US 20160140677 A1) in view of Bateman et al. (US 20150286630 A1) in further view of Colvin et al. (US 20150361767 A1). 

Regarding claims 8, 18, Hejny teaches a spacing unit polygon. Hejny does not specifically teach at least one of a join, an add and a combine operation applied in conjunction with at least one of the spacing unit polygon and the modified spacing unit polygon.

at least one of a join, an add and a combine operation applied in conjunction with at least one of the spacing unit polygon and the modified spacing unit polygon (abstract, ¶ 44, 46, 55, 63). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hejny to include/perform at least one of a join, an add and a combine operation applied in conjunction with at least one of the spacing unit polygon and the modified spacing unit polygon, as taught/suggested by Colvin. This known technique is applicable to the system of Hejny as they both share characteristics and capabilities, namely, they are directed to designing boundary layouts related to mineral rights. One of ordinary skill in the art would have recognized that applying the known technique of Colvin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Colvin to the teachings of Hejny would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such combinations features into similar systems. Further, applying at least one of a join, an add and a combine operation applied in conjunction with at least one of the spacing unit polygon and the modified spacing unit polygon would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the ability to combine spacing unit polygons to make a preferred size or shape.	

Regarding claim 10, Hejny teaches a land tract polygon. Hejny does not specifically wherein the polygon comprises a least one of a join, an add and a combine operation applied in conjunction with at least one of the land tract polygon and the modified land tract polygon.

wherein the polygon comprises a least one of a join, an add and a combine operation applied in conjunction with at least one of the land tract polygon and the modified land tract polygon (abstract, ¶ 44, 46, 55, 63). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Hejny to include/perform wherein the polygon comprises a least one of a join, an add and a combine operation applied in conjunction with at least one of the land tract polygon and the modified land tract polygon, as taught/suggested by Colvin. This known technique is applicable to the system of Hejny as they both share characteristics and capabilities, namely, they are directed to designing boundary layouts related to mineral rights. One of ordinary skill in the art would have recognized that applying the known technique of Colvin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Colvin to the teachings of Hejny would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such combinations features into similar systems. Further, applying wherein the polygon comprises a least one of a join, an add and a combine operation applied in conjunction with at least one of the land tract polygon and the modified land tract polygon would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the ability to combine unit polygons to make a preferred size or shape.	

Other pieces of pertinent prior art include: Agnew (US 8209265 B1), which discloses an electronic settlement system for mineral production, distribution, and sales. Allison (US 20150228025 A1) which discloses collecting oil and gas interests and for managing an oil and gas portfolio. Justice (US .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683